UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4653


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ELIJAH SILVER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. James C. Dever III, Chief District Judge. (4:06-cr-00057-D-1)


Submitted: April 17, 2017                                         Decided: April 20, 2017


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jaclyn L. DiLauro, Eric Joseph Brignac,
Assistant Federal Public Defenders, Raleigh, North Carolina, for Appellant. John Stuart
Bruce, United States Attorney, Jennifer P. May-Parker, First Assistant United States
Attorney, Barbara D. Kocher, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elijah Silver appeals from the district court’s order modifying the terms of Silver’s

supervised release. Silver was originally convicted in 2007 of distributing more than five

grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2006). He was sentenced to

138 months in prison to be followed by five years of supervised release. After Silver’s

supervised release term commenced on July 15, 2016, Silver’s probation officer filed a

petition seeking to modify the terms of Silver’s supervised release by adding that Silver

be required to undergo a psychosexual evaluation. Silver asserts that the district court

erred when it modified his supervised release terms because a psychosexual evaluation

has nothing to do with the narcotics distribution conviction for which he is currently on

supervised release, 1 is unjustified and unnecessary because he has had no sex offense

convictions for 16 years and has been in compliance with his supervised release

conditions, and requiring him to undergo a psychosexual evaluation involves a greater

deprivation to his liberty interests than is necessary to effectuate the statutory sentencing

goals. 2 Finding no error, we affirm.


       1
         Silver’s assertion to the contrary, a supervised release condition does not require
an offense-specific nexus. See United States v. Douglas, 850 F.3d 660, 663 (4th Cir.
2017) (recognizing that supervised release sex offender conditions “do[] not require an
offense-specific nexus, but the sentencing court must adequately explain its decision and
its reasons for imposing it” (internal quotation marks omitted)).
       2
          We previously denied Silver’s motion for a stay of the district court’s
modification order pending this appeal. Although Silver again asks that we stay the
district court’s order imposing the psychosexual evaluation as a condition of his
supervised release, we decline to reconsider our previous order.


                                             2
       “The sentencing court may impose any condition reasonably related to . . . the

nature and circumstances of the offense and the history and characteristics of the

defendant, protecting the public from further crimes, and providing the defendant with

needed medical care or other correctional treatment[.]” United States v. Armel, 585 F.3d
182, 186 (4th Cir. 2009) (internal citations, quotation marks, brackets and ellipses

omitted). The conditions imposed must involve “no greater deprivation of liberty than is

reasonably necessary to achieve the goals” of sentencing, however.             Id. (internal

quotation marks and brackets omitted). The conditions must also be consistent with

Sentencing Commission policy statements. See 18 U.S.C. § 3583(d)(3) (2012). Thus,

when imposing supervised release conditions, a district court “must demonstrate that it

considered the parties’ arguments and had a reasoned basis for exercising its own legal

decisionmaking authority.” United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010)

(internal quotation marks and brackets omitted). District courts nonetheless “have broad

latitude to impose conditions on supervised release,” and we review such conditions only

for an abuse of discretion. Armel, 585 F.3d at 186 (internal quotation marks omitted).

       In Douglas, this court recently found that “[t]he district court acted well within its

broad discretion to impose the condition that Douglas submit to a sex-offender

evaluation.” Douglas, 850 F.3d at 666. According to this court, such a condition was

reasonably related to the sentencing factors and the imposition of this condition caused

no greater deprivation of liberty than was reasonably necessary. Id. at 666-67. Because

the district court tied Douglas’ situation to the statutory sentencing factors, and since it

imposed only that Douglas undergo only a psychosexual evaluation, thereby withholding

                                             3
further sex-related conditions unless indicated by the evaluation, we deferred to the

district court’s “measured judgment to impose conditions causing no greater a

deprivation of liberty than was reasonably necessary to satisfy [the sentencing] factors.”

Id. at 5.

        In this case, the district court recognized that:   (1) Silver engaged in sexual

intercourse with a 14-year-old child when he was 22 years of age; (2) Silver pled guilty to

felony indecent liberties with a child; (3) Silver twice violated the imposed probationary

sentence on the indecent liberties conviction, ultimately resulting in the revocation of the

probationary sentence; and (4) the condition sought to be imposed was merely an

evaluation, rather than an order that Silver undergo sex offender treatment. The district

court also expressed its preference, considering the sex offense for which Silver was

previously convicted, for having a professional assess Silver, “as opposed to lawyers and

judges not professionally trained in dealing with somebody who has a sex-offense

conviction.” Thus, the district court found the request for a psychosexual evaluation

“eminently reasonable” and consistent with this court’s prior holdings. Accordingly, we

find that the district court did not abuse its discretion when it imposed the psychosexual

evaluation as a condition of Silver’s supervised release.

        Based on the foregoing, we affirm the district court’s order. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               AFFIRMED

                                             4